      Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 1 of 9



                            THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


DISH NETWORK L.L.C.,                        §
                                            §     CIVIL ACTION NO. 4:21-CV-00581
               Plaintiff,                   §
                                            §
vs.                                         §
                                            §
BASSAM ELAHMAD, a/k/a Bassem El             §
Ahmad and d/b/a Elahmad.com,                §
                                            §
               Defendant.                   §
                                            §

                   EXHIBIT NO. 3 TO FIRST AMENDED COMPLAINT

        Screenshots of Protected Channels on the Elahmad Website:

Al Arabiya:
    Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 2 of 9




Al Hayah 1 (a/k/a Al Hayat 1):




Al Jazeera Arabic News:




                                      2
   Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 3 of 9




CBC:




CBC Drama:




                                     3
    Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 4 of 9




Future TV:




LBCI (a/k/a LDC):




                                      4
    Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 5 of 9




MBC1:




MBC3 (a/k/a MBC Kids):




                                      5
   Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 6 of 9




MBC Drama:




MBC Masr:




                                     6
    Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 7 of 9




Melody Aflam:




Melody Drama:




                                      7
    Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 8 of 9




Melody Classic:




Rotana Classic (Rotana America):




                                      8
    Case 4:21-cv-00581 Document 11-3 Filed on 05/28/21 in TXSD Page 9 of 9




Rotana Kahlijiya (Rotana America):




                                      9
